FILED
                                                                                  April 14, 2022
                                                                                 EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re C.C.

No. 21-0984 (Kanawha County 21-JA-386)



                               MEMORANDUM DECISION


       Petitioner Mother D.S., by counsel Raymond Keener III, appeals the Circuit Court of
Kanawha County’s November 9, 2021, order terminating her parental rights to C.C. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey
and Katica Ribel, filed a response in support of the circuit court’s order. The guardian ad litem,
Jennifer R. Victor, filed a response on behalf of the child in support of the circuit court’s order.
On appeal, petitioner argues that the circuit court erred in terminating her parental rights “without
the opportunity for participation in a post-adjudicatory improvement period.”

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In July of 2021, the DHHR filed an abuse and neglect petition alleging that petitioner failed
to arrive at the hospital when she gave birth to C.C. the prior month because she “convinced
respondent father . . . to turn around to go back to the hotel they were staying in to retrieve her
heroin.” After giving birth to the child, petitioner brought her to the hospital. Upon admission,
petitioner tested positive for amphetamine, methamphetamine, norbuprenorphine, and morphine.
Further, petitioner tested positive for multiple drugs during several prenatal screens. Petitioner
admitted to abusing heroin but denied using any other drugs. Petitioner claimed that she tested
positive for methamphetamine because her heroin was cut with the drug. Finally, the DHHR


       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).


                                                  1
alleged that petitioner’s parental rights to two older children were involuntarily terminated in April
of 2018 and that the conditions from that case had not been rectified.

         At the subsequent preliminary hearing, petitioner admitted to daily heroin abuse. The
DHHR also introduced evidence of her various failed drug screens and medical records indicating
that the child’s umbilical cord tested positive for illicit substances. Accordingly, the court ratified
the child’s emergency removal. The court also ordered the DHHR to provide petitioner with
remedial services, including random drug screens, substance abuse treatment, and supervised
visitation. Visits, however, were only to be provided if petitioner’s drug screens were clean.

        In August of 2021, the court held an adjudicatory hearing, during which petitioner
stipulated that she had a substance abuse problem that negatively affected her parenting abilities
and caused her to abuse and neglect her child. She further admitted to abusing heroin and other
drugs while pregnant and that her parental rights to older children were previously involuntarily
terminated as a result of her substance abuse, an issue that had not been corrected. As such, the
court adjudicated petitioner of abusing and neglecting the child.

        According to a DHHR court summary from September of 2021, petitioner had been
participating in inpatient substance abuse treatment. However, when the facility where she was
receiving treatment closed, petitioner failed to utilize any of the referrals she was provided to
continue her inpatient treatment elsewhere. The summary indicated that petitioner sought
outpatient treatment at a different facility but that the DHHR was unable to obtain important
documents from that facility to corroborate her treatment and progress, despite several attempts.
The DHHR also indicated that petitioner tested positive for illegal drugs on two screens in
September of 2021, twice for amphetamine and once for methamphetamine. During the
proceedings, petitioner had no visitation with the child. Ultimately, the DHHR and the guardian
recommended termination of petitioner’s parental rights due to her noncompliance with long-term
inpatient substance abuse treatment, which the DHHR asserted was required due to petitioner’s
extensive history of substance abuse.

        That same month, the circuit court held a dispositional hearing, during which a DHHR
worker testified that the Department recommended termination due to petitioner’s lack of
compliance. According to the witness, after petitioner left inpatient substance abuse treatment,
“she pretty much just was unresponsive, noncompliant.” According to the witness, petitioner failed
to obtain necessary documents from the DHHR in order to comply with drug screening or provide
the DHHR with releases so it could monitor her progress with outpatient treatment. The witness
asked petitioner several times to execute these releases, but she refused. According to the witness,
a service provider was able to secure petitioner placement in a second inpatient substance abuse
treatment program in August of 2021, but petitioner refused. The witness also confirmed that
petitioner tested positive for methamphetamine and amphetamine while participating in outpatient
substance abuse treatment.

       During petitioner’s testimony, she claimed that her positive screens for methamphetamine
and amphetamine were the result of “previous medications” because she did not “currently run the
path of recreational use of amphetamines.” Petitioner also testified that she would be willing to



                                                  2
enter an inpatient substance abuse treatment program. The court found that this testimony lacked
credibility.

         Based on the evidence, the court found that petitioner failed to participate adequately in the
services the DHHR offered and that she also failed to benefit sufficiently from them. The court
also found that petitioner failed to properly participate in random drug screens and tested positive
for illicit substances when she did participate. Further, the court found that petitioner failed to
cooperate with both residential and outpatient substance abuse treatment. Accordingly, the court
found that petitioner failed to correct the problems that led to the prior termination of her parental
rights and that there was no reasonable likelihood that she could substantially correct the
conditions of abuse and neglect. The court also found that the child’s best interests required
termination of petitioner’s parental rights because her safety could not be reasonably assured in
petitioner’s care. As such, the court terminated petitioner’s parental rights to the child. 2 It is from
the dispositional order that petitioner appeals.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        Upon our review, we find that petitioner is entitled to no relief. Importantly, petitioner’s
entire argument hinges upon her testimony at the dispositional hearing in which she stated that she
would submit to long-term inpatient substance abuse treatment. While it is true that a DHHR
employee testified that the Department would not recommend termination of petitioner’s parental
rights if she submitted to this treatment, the record nonetheless shows that the court found that
petitioner’s testimony lacked credibility. This is a determination that we will not disturb on appeal.
Michael D.C. v. Wanda L.C., 201 W. Va. 381, 388, 497 S.E.2d 531, 538 (1997) (“A reviewing
court cannot assess witness credibility through a record. The trier of fact is uniquely situated to
make such determinations and this Court is not in a position to, and will not, second guess such
determinations.”). Further, it is clear that petitioner’s late attempt to avoid termination of her


       2
        The father’s parental rights were also terminated. The permanency plan for the child is
adoption in the current foster home.


                                                   3
parental rights by testifying that she would submit to treatment lacked merit, given that the DHHR
had previously arranged for petitioner to obtain this treatment, yet petitioner refused. Simply put,
petitioner’s self-serving testimony is insufficient to entitle her to relief.

        Petitioner also argues that it was error to terminate her parental rights because she was not
afforded the opportunity to participate in a post-adjudicatory improvement period. However,
petitioner has failed to establish that she filed a motion for an improvement period, a necessary
prerequisite to obtain the same. Syl. Pt. 4, State ex rel. P.G.-1 v. Wilson, -- W. Va. --, -- S.E.2d --,
2021 WL 5355634 (2021) (“A circuit court may not grant a[n] . . . improvement period under W.
Va. Code § 49-4-610 . . . unless the respondent to the abuse and neglect petition files a written
motion requesting the improvement period.”). Indeed, petitioner fails to include any citation to the
record to demonstrate that she filed such a motion, in violation of Rule 10(c)(7) of the Rules of
Appellate Procedure, which requires that a brief “must contain appropriate and specific citations
to the record on appeal, including citations that pinpoint when and how the issues in the
assignments of error were presented to the lower tribunal.” Because petitioner has failed to
demonstrate to this Court that she moved, in writing, for an improvement period, she cannot be
entitled to relief.

        Ultimately, we find no error in the termination of petitioner’s parental rights, especially
considering that her parental rights to two older children were involuntarily terminated as a result
of her substance abuse, a condition that persisted, unabated, across two abuse and neglect
proceedings. As we have explained, “the [L]egislature has reduced the minimum threshold of
evidence necessary for termination where one of the factors outlined in West Virginia Code [§ 49-
4-605(a)] is present,” and this includes prior involuntary terminations of parental rights. In re
Kyiah P., 213 W. Va. 424, 427, 582 S.E.2d 871, 874 (2003) (citation omitted). Further, we have
stressed that

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood under
       [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Here, the court found, upon
ample evidence, that there was no reasonable likelihood that petitioner could substantially correct
the conditions of abuse and neglect in the near future. Accordingly, we find no error in the circuit
court’s termination of petitioner’s parental rights.

     For the foregoing reasons, we find no error in the decision of the circuit court, and its
November 9, 2021, order is hereby affirmed.


                                                                                             Affirmed.



                                                   4
ISSUED: April 14, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                              5